The Chancellor:
For the reasons given by the master in support of his report, the same will be confirmed. It is to be observed that the master reached his conclusion upon the assumption that certain facts are true as alleged by the exceptants, and on that assumption he concluded that as a legal proposition the position of the exceptants is not supportable. I agree with him in that conclusion. The request, therefore, that the exceptants make for an opportunity to produce evidence of facts tending to establish those assumptions, will be denied. If they prove what they desire to prove, the result will not be altered.
A decree may be submitted in accordance with the master’s recommendation.